Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and/or remarks filed on 03/01/2021 for application 15/462,784. In the current amendments, claims 1, 5, 8-9, 13 and 16 have been amended. In addition, claims 3-4 and 11-12 have been cancelled. Currently, claims 1-2, 5-10 and 13-16 are pending. 
In view of Applicant’s amendments and/or remarks, the objections to claims 1, 5, 8-9, 13 and 16 made in the previous Office Action have been withdrawn.

Response to Arguments
Applicant's arguments filed on 03/01/2021 have been fully considered but they are not persuasive.
Applicant asserts 
“The Office Action indicates that certain recitations in claims 1-6 and 8 have been interpreted as invoking the statutory construction provided under 35 U.S.C. § 112(f) with respect to so-called means-plus-function claim elements. Office Action at 2-5. Applicant disagrees that the various claimed "units" are properly interpreted as invoking the statutory construction. In particular, Applicant notes that the Specification discloses that the claimed "characteristic value estimation device ... may be formed of hardware or software .... and executed by a computer." Specification at 22. Accordingly, Applicant respectfully submits that one of ordinary skill in the art would interpret the claimed units in light of the specification as referring to structure (e.g., computer hardware), rather than merely functional units.” (Remarks, pg 10)

Examiner’s response:


The examiner understands that the applicant had the same remark on this issue before. However, as disclosed in the specification ([pg 22] “At least a part of the characteristic value estimation device 30explained in the above embodiment may be formed of hardware or software. In the case of software, a program realizing at least a partial function of the characteristic value estimation device may be stored in a recording medium such as a flexible disc, CD-ROM, etc. to be read and executed by a computer.”), the device may be formed of hardware or software. In addition, even though a program may be executed by a computer, it is still not clear if each unit is hardware or software. 

Thus, the claim interpretation under 35 U.S.C. §112(f) is still maintained since the 3-prong analysis is still met and no amendments have been made regarding this matter.

As disclosed in MPEP 2181(I), the claim interpretation under 35 U.S.C. §112(f) is applied to a claim limitation if it meets the 3-prong analysis. Note that the certain recitations in claims 1-2, 5-6 and 8 meet the 3-prong analysis as described as follows. 
the claim limitations use the term “unit” as a placeholder (having no specific structural meaning) for performing the claimed functions;
the term “unit” is modified by functional language (in some claims, linked by the transition word “to”); and
the term “unit” is not modified by sufficient structure, material, or acts for performing the claimed function.

.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 5-10 and 13-16 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claim 1:
a predictive value calculation unit to calculate an error of the calculation model by comparing a value obtained by executing a simulation which calculates the characteristic value with the sensor data of the one or more sensors, based on the calculation model selected by the model switch, a probability distribution of an uncertain parameter in a plurality of parameters included in the calculation model, and the sensor data of the one or more sensors; 
a probability distribution correction unit to correct the probability distribution of the uncertain parameter until the error has a predetermined value or less;
…

	
From independent claim 9:
calculating an error of the calculation model by comparing a value obtained by executing a simulation which calculates the characteristic value with the sensor data of the one or more sensors, based on the selected calculation model, a probability distribution of an uncertain parameter in a plurality of parameters included in the calculation model, and the sensor data of the one or more sensors; 
correcting the probability distribution of the uncertain parameter until the error has a predetermined value or less;
… 
the simulation is executed by using the inputted probability distribution of the uncertain parameter as a prior distribution, until the probability distribution of the uncertain parameter is corrected; and 
the simulation is executed by using the recorded probability distribution as a prior distribution, when new sensor data is inputted after the probability distribution of the uncertain parameter is corrected.
	
The closest prior art of record, Ploennigs et al. (“Virtual sensors for estimation of energy consumption and thermal comfort in buildings with underfloor heating”) discloses executing a 

Shen et al. (Minimizing Euclidian State Estimation Error for Linear Uncertain Dynamic Systems Based on Multisensor and Multi-Algorithm Fusion) discloses estimating a probability distribution of an uncertain parameter in multiple parameters so that the error may be minimized from its initial value. 

Gunay et al. (Implementation of an Adaptive Occupancy and Building Learning Temperature Setback Algorithm) discloses estimating an indoor temperature based on the extended Kalman filter with several sensing data to find an optimized indoor temperature.

Okoroafor et al. (US 2016/0215606 A1) discloses defining or estimating a distribution of uncertain parameters based on existing data from an outdoor environments based on an optimization algorithm. 

However, none of the references discloses in detail 
From independent claim 1:
a predictive value calculation unit to calculate an error of the calculation model by comparing a value obtained by executing a simulation which calculates the characteristic value with the sensor data of the one or more sensors, based on the calculation model selected by the model switch, a probability distribution of an uncertain parameter in a plurality of parameters included in the calculation model, and the sensor data of the one or more sensors; 
a probability distribution correction unit to correct the probability distribution of the uncertain parameter until the error has a predetermined value or less;

wherein the predictive value calculation unit executes the simulation using, as a prior distribution, the probability distribution of the uncertain parameter inputted into the probability distribution input unit until the probability distribution correction unit corrects the probability distribution of the uncertain parameter, and executes the simulation using, as a prior distribution, the probability distribution recorded in the probability distribution recording unit when being inputted with new sensor data from the sensor data input unit after the probability distribution correction unit corrects the probability distribution of the uncertain parameter.
	
From independent claim 9:
calculating an error of the calculation model by comparing a value obtained by executing a simulation which calculates the characteristic value with the sensor data of the one or more sensors, based on the selected calculation model, a probability distribution of an uncertain parameter in a plurality of parameters included in the calculation model, and the sensor data of the one or more sensors; 
correcting the probability distribution of the uncertain parameter until the error has a predetermined value or less;
… 
the simulation is executed by using the inputted probability distribution of the uncertain parameter as a prior distribution, until the probability distribution of the uncertain parameter is corrected; and 
the simulation is executed by using the recorded probability distribution as a prior distribution, when new sensor data is inputted after the probability distribution of the uncertain parameter is corrected.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 5-10 and 13-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        



/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126